Citation Nr: 1719210	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.

2. Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

3. Entitlement to an initial compensable rating for a headache condition.

4. Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1978 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

This case was previously before the Board in April 2005, January 2009, August 2010, July 2012 and most recently in October 2013 when it was remanded for additional evidentiary development.  The matter has returned to the Board for appellate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required in this case to obtain a new VA examination for the Veteran's cervical spine, lumbar spine, and migraine headaches.  The Board regrets the additional delay that will result, but remand is required so as to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was last provided a VA examination in January 2012.  Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent January 2012 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted.  

Further, in April 2017, the Veteran reported that his symptoms related to his service-connected cervical spine, lumbar spine, and migraine headaches have "increased in their severity."  See Informal Hearing Presentation, April 2017.  Therefore, in light of the Veteran's recent contentions and since his last examination was in 2012, the Veteran should be provided with a new VA examination to identify his current levels of functional impairment due to his service-connected disabilities.

Additionally, the totally disability rating based on individual unemployability (TDIU) claim is intertwined with the other increase rating claims the subject of remand, and therefore must also be remanded. 38 C.F.R. § 4.16 (2015); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).

Lastly, the Board finds that AOJ substantially complied with the Board's previous remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded for further development to obtain outstanding relevant treatment records.  Specifically, to obtain the Veteran's medical records from the federal prisons where the Veteran stated he received treatment, from Social Security Administration (SSA) disability benefit determinations, and private treatment records.  The claims file contains documentation of the multiple written and telephonic efforts made by the RO to obtain the treatment records.  After exhausting all efforts to obtain the needed information, in November 2016, the RO sent a determination letter to the Veteran that the records could not be located and are unavailable because he failed to respond with a notarized release.  Subsequently, in November 2016, the Veteran submitted medical records that he received from the Federal Bureau of Prisons.  As of date, the identified records above have been obtained and associated with the claims file.  For the reasons indicated, the AOJ substantially complied with the Board's April 2005, January 2009, August 2010, July 2012, and October 2013 remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar and cervical spine disabilities, including any associated objective neurologic abnormalities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

(a) In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the lumbar and cervical spine, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.  

Failure to do so will result in an examination report being found inadequate.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment of the lumbar spine on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must explain the rationale for any opinion expressed, citing to supporting factual data/medical literature.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence, if any.  

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected headache condition.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

The examiner is asked to address the current nature and severity of the Veteran's headaches, to include the frequency and duration of any characteristic prostrating attacks as well as whether there is any economic inadaptability resulting therefrom.  

The examiner must explain the rationale for any opinion expressed, citing to supporting factual data/medical literature.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence, if any.  

3. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement for an increased rating for his service-connected lumbar spine, cervical spine, headaches, and TDIU. 

If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





